Title: From Benjamin Franklin to Jonathan Williams, Jr., 27 December 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Cousin,
Passy, Dec. 27. 1780
I receiv’d yours of the 19th. acquainting me with your Draft in favour of M de Chaumont for 428,330. l.t. The Exigencies of his Affairs had before induc’d me to give him under a Guarantee of the Minister, a Credit with Mr Grand for 400,000 payable quarterly in the ensuing year, which Mr G. discounted for him. I have also since the second Determination against him at Nantes, accepted his Drafts on me for 200,000 l.t. on Acct of the Freight, on his Engagement to return me that Sum if the Ship does not arrive at L’Orient; which Bills I suppose he has discounted likewise; so he goes on paying his Acceptances of your Drafts. He is not naturally inclin’d to Chicanerys but his Embarrassments have made him say & do things inconsistent with his Character, which I only mention as a Caution to you, never to go out of your Depth in Business, for the best Swimmer may be seiz’d with a Cramp.— You have been reflected on a little for your Delay in sending the Invoice or Amount of the Cloths; pray send the Charges as soon as possible.
The English have declar’d War against Holland. Therefore miss no Opportunity of sending Advice of it to America. I am ever Your affectionate Uncle
Mr Jonathan Williams
 
[Notations in Franklin’s hand:] B.F. to Mr Williams Dec. 27. 1780 Credit furnish’d to Mr de Chaumont for 400,000 livres on Acct of the Cloth Freight advanc’d to him 200,000 livres, by which he was enabled to go on. / Les Mouches
